Citation Nr: 0714596	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  01-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 17, 2000 
for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The RO received the veteran's original service-connection 
claim for an acquired psychiatric disability, variously 
characterized as a "nervous disorder" or a "nervous 
condition", in April 1974.  The claim was denied in a May 
1974 rating decision.  The veteran received notice of the May 
1974 rating decision by a letter from the RO dated July 31, 
1974.  He did not appeal.

The veteran next sought to reopen his claim in October 1998.  
The RO declined to reopen the claim in a May 1999 rating 
decision.  The veteran was notified of this decision in a 
letter from the RO dated May 17, 1999.  

Exactly one year later, on May 17, 2000, the veteran 
submitted an opinion from his private psychiatrist, Dr. C.W., 
who opined that the veteran suffered from paranoid 
schizophrenia which had its genesis during his period of 
active duty.  The RO interpreted the veteran's submission of 
Dr. C.W.'s opinion as a claim to reopen the previously-denied 
claim.  Based in large part on this evidence, the RO granted 
service connection for paranoid schizophrenia in a January 
2001 rating decision.  A noncompensable disability rating was 
assigned, effective May 17, 2000, the date of the submission 
of Dr. C.W.'s opinion.

The veteran thereafter disagreed with the effective date 
assigned for the grant of service connection for paranoid 
schizophrenia.  The Board remanded the claim in December 
2002, instructing that a statement of the case (SOC) be 
issued regarding the matter of an earlier effective date for 
the grant of service connection for paranoid schizophrenia.  
Pursuant to the Board's remand, a SOC was issued in December 
2002.  The veteran did not, however, immediately perfect an 
appeal, and the Board dismissed the claim in a September 2003 
decision on the grounds that a timely substantive appeal had 
not been filed.  

The veteran duly appealed the Board's September 2003 decision 
to the United States Court of Appeals for Veterans Claims 
(the Court) which, in a March 2006 Order, reversed the 
Board's decision and held that the Board did in fact have 
jurisdiction over the claim.  The case is therefore once 
again before the Board for adjudication on the merits.

Issues not on appeal

The Board denied the veteran an earlier effective date for 
the grant of entitlement a total disability rating based upon 
individual unemployability (TDIU) in an August 2005 decision.  
To the Board's knowledge, the veteran did not appeal that 
decision.  That issue has therefore been resolved by the 
Board and will be discussed no further herein.  

The RO denied the veteran a disability rating in excess of 70 
percent for his service-connected paranoid schizophrenia in 
rating decisions dated in August and September 2005.  To the 
Board's knowledge, the veteran has not disagreed with those 
rating decisions and the issue of entitlement to an increased 
rating for schizophrenia is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The August 2005 RO rating decision also granted the veteran 
entitlement to Dependents' Educational Assistance (DEA), 
effective July 29, 2005.  The veteran subsequently disagreed 
with that decision, and a SOC was issued in October 2005.  
The veteran did not perfect an appeal.  The issue of an 
earlier effective date for the grant of DEA benefits is 
therefore not currently before the Board.  

FINDINGS OF FACT

1.  In a May 1974 rating decision, the RO denied the veteran 
service connection for an acquired psychiatric disability, 
characterized as a "nervous disorder."  The veteran was 
notified of that decision by letter from the RO dated July 
31, 1974.  He did not appeal.

2.  On October 19, 1998, the veteran filed another claim for 
service connection for a "nervous condition."  


CONCLUSION OF LAW

The criteria for an effective date of October 19, 1998 for 
the grant of service connection for paranoid schizophrenia 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(b), 3.400(b)(2), (q), (r) (2006); Muehl v. West, 
13 Vet. App. 159 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned May 17, 2000 for service 
connection for paranoid schizophrenia. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See generally Nelson v. Principi, 
18 Vet. App. 407, 410 (2004).  No additional development 
could alter the evidentiary posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

The Board also hastens to add that the veteran in this case 
is represented by an attorney who is clearly familiar with 
the case, as evidenced through his pleadings to the Court.  
VCAA notice is not required under such circumstances.  
See generally Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007) [holding that claimant was not prejudiced 
by RO's failure to provide VCAA notice where the claimant, 
through counsel, demonstrated actual knowledge of the 
information and evidence necessary to substantiate his 
claim].  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Service connection may also be awarded on the day following 
separation from active service if the claim is received 
within one year after separation from service; otherwise, the 
effective date of service connection is the date of receipt 
of the claim therefor.  38 C.F.R. § 3.400(b) (2006).

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2006).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2006).

Analysis

Initial matter

As was alluded to in the Introduction, this case has been the 
subject of an Order of the Court dated March 2, 2006.  The 
Court's Order in essence determined that the Board had 
jurisdiction over this appeal.  The Court's Order instructed 
that the Board adjudicate the earlier effective date claim on 
the merits.  The Board will do so.  
In its Order, the Court intimated no opinion as to the 
outcome of the claim on the merits. 

Discussion

The RO has established an effective date of May 17, 2000 for 
the grant of service connection for paranoid schizophrenia.  
That effective date was based upon the RO's receipt on May 
17, 2000 of an opinion from the veteran's private 
psychiatrist, Dr. C.W., which the RO construed as a request 
to reopen the previously-denied claim of entitlement to 
service connection for a psychiatric disorder.  

For the reasons discussed in detail below, the Board believes 
that an earlier effective date of October 19, 1998 is 
appropriate.  The Board rejects the contentions of the 
veteran and his attorney calling for an effective date as 
early as 1973 or 1974.  

As outlined in the Introduction, the veteran left military 
service in January 1973.  He was initially denied service 
connection for an acquired psychiatric disability, 
characterized as a "nervous disorder," in a May 1974 rating 
decision.  The veteran was informed of that decision in a 
letter from the RO dated July 31, 1974.  He did not appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  [The same law and 
regulations existed in 1974.]  

On October 19, 1998, the veteran submitted a VA Form 21-526 
wherein he again claimed service connection for a "nervous 
condition."  The October 1998 application, in essence, 
amounted to a claim to reopen.  See 38 U.S.C.A. § 5108 (West 
2002).  Thereafter, in May 1999, the RO issued a rating 
decision declining to reopen the veteran's previously-denied 
service-connection claim for an acquired psychiatric 
disability (denominated as a nervous condition) on the 
grounds that new and material evidence had not been 
submitted.  The veteran was advised of the RO's determination 
in a letter dated May 17, 1999.  

Exactly one year later, on May 17, 2000, the veteran, through 
his attorney, submitted a statement from the veteran's 
private psychiatrist, Dr. C.W., wherein it was opined that 
the veteran's paranoid schizophrenia was part of a disease 
process that had its onset during his period of military 
service.  Service connection was ultimately granted, based in 
large part on Dr. C.W.'s opinion.

While the RO treated Dr. C.W.'s statement as another claim 
for service connection, the positive nexus opinion in fact 
served not as a new claim, but as new and material evidence 
which eventually led to the grant of service connection for 
paranoid schizophrenia.  Because Dr. C.W.'s opinion 
constituted new and material evidence, and because it was 
submitted within one year of the May 17, 1999 notice letter, 
the May 1999 rating decision did not become final as to the 
October 19, 1998 claim.  See 38 C.F.R. § 3.156(b) (2006) [ 
"[n]ew and material evidence received prior to the 
expiration of the appeal period . . . will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period"]; see also 
Muehl v. West, 13 Vet. App. 159 (1999).  
Under the circumstances here presented, the October 19, 1998 
claim remained pending when service connection was granted in 
January 2001.  Accordingly, the date of receipt of the 
veteran's reopened claim was not May 17, 2000, but rather 
October 19, 1998.  Service connection should therefore be 
made effective from that date.  The Board is therefore 
assigning an effective date of October 19, 1998 for the grant 
of service connection for paranoid schizophrenia.

The Board has also considered whether an effective date 
earlier than October 19, 1998 is appropriate.  In doing so, 
the Board has considered argument from the veteran's attorney 
to the effect that service connection should be made 
effective from the date of the veteran's original service 
connection claim for an acquired psychiatric disability in 
April 1974.  Alternatively, counsel suggests that service 
connection should be made effective from the day following 
service since the April 1974 claim was filed within one year 
from his separation from active duty.  
See letter from veteran's attorney dated September 12, 2001, 
page 2.  

With respect to the first argument, as discussed above, the 
veteran's April 1974 claim was denied in an unappealed May 
1974 RO rating decision.  Because that decision is final, the 
earliest possible effective date is the date of the reopened 
claim - in this case October 19, 1998.  See 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2006). 

The veteran's attorney has provided no cogent argument as to 
why the May 1974 RO decision did not become final, and the 
Board on its own has not identified any reason why the 
decision is not final.  The July 31, 1974 letter informing 
the veteran of the denial of his claim, and of his appeal 
rights, was sent to the veteran's address of record.  Nothing 
further was heard from the veteran until 1998.  

The veteran has not contended that VA filing dates should 
have been tolled because of his mental state in 1974-5.  See 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) [holding 
that equitable tolling should be applied if a claimant's 
mental incompetence "rendered him incapable of 'rational 
thought or deliberate decision making,' or 'incapable of 
handling his own affairs or unable to function in society'"].
The Board observes in this connection that although he was 
hospitalized due to alcoholism and paranoid personality from 
March to May 1974, there is no suggestion in the record, then 
or thereafter, that the veteran was unable to understand the 
contents of the July 1974 letter.       

The Board rejects counsel's second argument, asking for an 
effective date as of the veteran's separation form service in 
January 1973.  Setting aside the fact that this argument is 
dependent upon the unappealed claim in April 1974, the 
veteran's April 1974 service connection claim was in fact 
received more than a year following his separation from 
active duty in January 1973.  Service connection could not 
under any circumstances be granted as of the day after the 
veteran's separation from service because no claim was filed 
within one year thereafter.  See 38 C.F.R. § 3.400(b)(2) 
(2006).  

The Board has also reviewed the record to determine whether 
any communication to VA made by or on behalf of the veteran, 
aside from those already mentioned above, could be construed 
as a claim for service connection for a psychiatric 
disability.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [noting that VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed].  The record, however, contains 
no such communication, and neither the veteran nor his 
attorney has pointed to any such.  

Accordingly, October 19, 1998 - the date of the reopened 
claim - is the proper effective date for service connection 
for paranoid schizophrenia.

Additional comment

It appears to some extent that the veteran is contending that 
because his psychiatric symptomatology began in service, 
service connection should be granted beginning the day 
following discharge.  This amounts to an argument couched in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  

The Board does not necessarily dispute that the veteran may 
have experienced symptoms of paranoid schizophrenia prior to 
the effective date of service connection which has been 
assigned above.  However, the Board is obligated to apply the 
law as Congress has created it.  The law does not support the 
assignment of an effective date prior to October 19, 1998.  


ORDER

An effective date of October 19, 1998 for the award of 
service connection for paranoid schizophrenia is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


